DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendments of 08/11/2022 have been entered.
The specification, abstract, drawings, and claim 1 is amended due to the Applicant's amendment dated 08/11/2022.
Claims 1–11 are pending.

The objections to the drawings, specification, and abstract as set forth in the previous Office Action are overcome due to the Applicant's amendment dated 08/11/2022.
The declaration under 37 CFR 1.130(A) filed 08/11/2022 is sufficient to overcome the rejection of claims 1–3 and 5–11 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jeong et al. WO-2018016786-A1 and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Jeong et al. WO-2018016786-A1 in view of Pfister et al. US-20160190466-A1 ("Pfister").
The rejections of claims 1–3, 5–7, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Nakaie et al. US-20160301011-A1 (hereafter "Nakaie") and the rejection of claims 8 and 10 under 35 U.S.C. 103 as being unpatentable over Nakaie et al. US-20160301011-A1 in view of Kim et al. US-20150069350-A1 (hereafter "Kim") as set forth in the previous Office action are withdrawn.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 17–22 of the reply dated 08/11/2022 with respect to the rejections of claims 1–3, 5–7, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Nakaie et al. US-20160301011-A1 (hereafter "Nakaie") and the rejection of claims 8 and 10 under 35 U.S.C. 103 as being unpatentable over Nakaie et al. US-20160301011-A1 in view of Kim et al. US-20150069350-A1 (hereafter "Kim") as set forth in the previous Office Action have been fully considered and are persuasive with respect to the unexpected results of the positional isomer compounds.  The rejections are withdrawn.

Claim Objections
Claim 4 is objected to because of the following informalities:  the chemical structures in the claim are of poor resolution, particularly in regards to P-1 to P-4 and the deuterium and heteroatoms.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites compound P-13 
    PNG
    media_image1.png
    200
    232
    media_image1.png
    Greyscale
, and compound P-48 
    PNG
    media_image2.png
    152
    246
    media_image2.png
    Greyscale
.  These compounds show -F and -CN at the position of the claimed variables R1 and R2, respectively.  However, in claim 1, from which claim 4 depends, the definition of claimed variable R1 does not appear to include a -CN or -F group.
For purposes of examination, this claim will be interpreted as an independent claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
claim 4 recites compound P-13 
    PNG
    media_image1.png
    200
    232
    media_image1.png
    Greyscale
, and compound P-48 
    PNG
    media_image2.png
    152
    246
    media_image2.png
    Greyscale
.  These compounds show -F and -CN at the position of the claimed variables R1 and R2, respectively.  However, in claim 1, from which claim 4 depends, the definition of claimed variable R1 does not appear to include a -CN or -F group.  Therefore, when one of these two compounds is selected, the claim fails to further limit the subject matter of the claim upon which it depends and/or fails to include all the limitations of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. JP-2006195089-A (hereafter "Ikegami-JP"), see machine translation referred to herein ("Ikegami-MT").
It is noted that Ikegami et al. JP-2006195089-A is cited on of IDS of 12/04/2019.
Regarding claims 1–3, Ikegami teaches an electrophotographic photosensitive member comprising a layer comprising a compound represented by a general formula 1 (Ikegami-MT, page 4, lines 28–33) 
    PNG
    media_image3.png
    267
    266
    media_image3.png
    Greyscale
 (page 2) with three amine groups.  Ikegami teaches that by containing the compound represented by the general formula (1), the following benefits are obtained: the environmental resistance to oxidizing gas and the like is greatly improved; and the improvement of wear resistance and the suppression of coating film defects are realized (Ikegami-MT, page 7, lines 5–7).  Ikegami teaches examples of the compound of general formula 1 including, for example, compound 11: 
    PNG
    media_image4.png
    133
    879
    media_image4.png
    Greyscale
(Ikegami-JP, page 18).
Ikegami does not specifically teach a compound as shown above wherein there is a substituent at the position corresponding to R3 of the general formula 1 of Ikegami instead of hydrogen.  However, Ikegami teaches that R3 may be a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aromatic hydrocarbon group, or a halogen atom (Ikegami-MT, page 4, lines 37–29), teaches that a plurality of R3 may be the same or different (Ikegami-MT, page 4, line 39), and teaches exemplary compounds wherein R3 is -F, -CH3, -CH2-CH3, and -OCH3 (Ikegami-JP, see page 18).
Therefore, given the general formula and teachings of Ikegami, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute at least one of the positions corresponding to R3 in the general formula 1 of Ikegami with one of -F, -CH3, -CH2-CH3, and -OCH3, because Ikegami teaches the variable may suitably be selected as  a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkoxy group, or a halogen atom and teaches exemplary compounds wherein R3 is -F, -CH3, -CH2-CH3, and -OCH3.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the electrophotographic photosensitive member of Ikegami and possess the benefits as described above taught by Ikegami.  See MPEP 2143.I.(B).
The modified compound of Ikegami is a compound represented by the claimed Chemical Formula 1 and any one of Chemical Formula 2 to 6 wherein:
	Ar1 is a C2 alkyl group, Ar2 is a substituent represented by Chemical Formula 1-1, Ar3 is a C6 aryl group that is further substituted with one of -F, -CH3, -CH2-CH3, and -OCH3 and additionally substituted with an amine group, Ar4 is a C2 alkyl group, and Ar5 is a substituent represented by Chemical Formula 1-1;
	R1 and R2 are either hydrogen or one of -F, -CH3, -CH2-CH3, and -OCH3, and R3 and R4 are each hydrogen;
	m and n are either 1 or 4, and p is 4;
	o is 3;
	X is C(Ra)(Rb);
	Ra and Rb are each a C1 alkyl group; and
	L is in each case a single bond.

Allowable Subject Matter
Claims 5–11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art, exemplified by Nakaie et al. US-20160301011-A1, teaches an organic electroluminescence device comprising a hole injection layer, a hole transport layer, or a hole injection transport layer comprising an aniline derivative represented by the formula (1) (¶ [0012], item 1; ¶ [0031]) with three amine groups, including, for example compounds (J5-90) 
    PNG
    media_image5.png
    426
    337
    media_image5.png
    Greyscale
 to (J5-103) (Table 5, page 66).  However, Nakaie does not specifically disclose a compound of Chemical Formula 1 as claimed wherein the two phenylene groups are meta-phenylene linkers instead of para-phenylene linkers.  Further, the prior art does not provide a reason to modify the para-phenylenes to be meta-phenylenes to arrive at the claimed compound of Chemical Formula 1 in view of the unexpected results set forth in the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ikegami et al. JP-2007219387-A (cited on the IDS of 12/04/2019) and Egawa et al. JP-2012098388-A teach a compound of a general formula 1 
    PNG
    media_image3.png
    267
    266
    media_image3.png
    Greyscale
 (page 2) with three amine groups, including, for example, compound 11 
    PNG
    media_image4.png
    133
    879
    media_image4.png
    Greyscale
(page 8 and page 15, respectively); and 
Becker et al. DE-10249723-A1 teaches compounds with three amine groups, including, for example, XXVI 
    PNG
    media_image6.png
    252
    493
    media_image6.png
    Greyscale
(page 11).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786